            Case 1:20-cv-01746-LGS Document 7 Filed 04/17/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LINDA SLADE,                                                 :
                                              Plaintiff,      :
                                                              :   20 Civ. 1746 (LGS)
                            -against-                         :
                                                              :        ORDER
 WAG LABS, INC.,                                              :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, this Court’s Order, dated March 6, 2020, required the parties to file a

proposed joint letter and case management plan no later than seven days before the initial pretrial

conference (Dkt. No. 5);

        WHEREAS, the initial pretrial conference is scheduled for April 23, 2020, at 10:40 a.m.;

        WHEREAS, on April 16, 2020, Plaintiff filed an affidavit of service (Dkt. No. 6) stating

that Defendant was served on March 13, 2020;

        WHEREAS, Defendant was required to respond to the Complaint by April 3, 2020;

        WHEREAS, Defendant has not appeared in this case and has not timely responded to the

Complaint;

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the

joint letter and proposed case management plan as soon as possible and no later than April 20,

2020 at noon, and shall explain why they have not complied with the Court’s deadlines. If

Defendant refuses to cooperate in the preparation of these documents, Plaintiff shall prepare and

file them. If Plaintiff is not in communication with Defendant, no later than April 20, 2020 at
           Case 1:20-cv-01746-LGS Document 7 Filed 04/17/20 Page 2 of 2


noon, Plaintiff shall file a letter requesting (1) adjournment of the initial pretrial conference for

up to 30 days, and (2) a date prior to the conference to present an Order to Show Cause for

default judgment and related papers as provided in the Court’s Individual Rules. It is further

       ORDERED that Plaintiff shall serve a copy of this Order on Defendant, and shall file

proof of service no later than May 1, 2020.

Dated: April 17, 2020
       New York, New York




                                                   2
